NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        SARA GONZALEZ, Appellant.

                             No. 1 CA-CR 13-0348
                              FILED 07-01-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-137145-001
                The Honorable John R. Ditsworth, Judge

CONVICTION AFFIRMED; JUDGMENT AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Louise Stark
Counsel for Appellant
                          STATE v. GONZALEZ
                           Decision of the Court


                      MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge John C. Gemmill joined.


J O H N S E N, Judge:

¶1            Sara Gonzalez was convicted of second-degree burglary, a
Class 3 felony. The superior court suspended imposition of sentence and
imposed a two-year term of probation. In its written judgment, the court
also ordered Gonzalez to "submit to DNA testing for law enforcement
identification purposes and pay the applicable fee for the cost of that
testing in accordance with [Arizona Revised Statutes ("A.R.S.")] § 13-610."

¶2             On appeal, Gonzalez does not dispute her conviction nor the
term of probation the superior court imposed. She argues only that the
court erred by ordering her to pay for DNA testing pursuant to A.R.S. §
13–610 (2014). 1 The State confesses error, acknowledging that in State v.
Reyes, 232 Ariz. 468, 472, ¶ 14, 307 P.3d 35, 39 (App. 2013), this court held
that A.R.S. § 13–610 does not authorize the court to impose a DNA
collection fee on a convicted defendant. We agree that pursuant to Reyes,
which was issued after Gonzalez was sentenced, the court erred by
imposing the collection fee. We therefore modify the judgment of
conviction to omit the requirement that Gonzalez pay the cost of DNA
testing.




                                 :gsh




1     Absent material revision after the alleged offense, we cite a statute's
current version.



                                     2